Citation Nr: 1241797	
Decision Date: 12/07/12    Archive Date: 12/13/12

DOCKET NO.  09-14 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a sleep disorder, to include sleep apnea and insomnia, to include as secondary to service connected depression.  

2.  Entitlement to an increased rating in excess of 30 percent for depression and panic attacks without agoraphobia.  

3.  Entitlement to an effective date earlier than March 25, 2005, for the grant of a 40 percent disability rating for service-connected degenerative disc disease of the lumbar spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Bordewyk, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1988 to September 1988 and September 12, 1990 to October 31, 1990.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from December 2007, April 2008, and January 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied the above claimed benefits.

With regard to the Veteran's claim for an earlier effective date for the grant of a 40 percent rating for his service-connected lumbar spine disability, if a claimant wishes to obtain an effective date earlier than that assigned in an RO decision, the claimant must file a timely appeal as to that decision.  Otherwise, the decision becomes final and the only basis for challenging the effective date is a motion to revise the decision based on clear and unmistakable error.  Rudd v. Nicholson, 20 Vet. App. 296, 299 (2006).

In June 2008, the Veteran filed a timely Notice of Disagreement (NOD) to the December 2007 rating decision that granted the 40 percent rating, effective March 25, 2005, and, thus, the December 2007 decision has not become final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104 , 3.160(d), 20.200, 20.302, 20.1103 (2012).  It is, therefore, proper for the Board to adjudicate his claim for earlier effective date.  Id.  
The Veteran provided testimony before the undersigned during a videoconference hearing in September 2012.  A transcript is of record.  

In February 2012, the Veteran, through his representative, withdrew the issue of entitlement to an earlier effective date than March 25, 2005, for the grant of a 40 percent disability rating for service-connected degenerative disc disease of the lumbar spine and filed a claim for an increased rating for the lumbar spine disability.  However, during the Board hearing, the Veteran stated that he was satisfied with the assigned rating and specifically wished to appeal the effective date of the 40 percent disability rating.  

The Board notes that at first, his representative mistakenly stated during the hearing that he was appealing the effective date of the rating assigned for depression.  However, the Veteran clarified during his testimony and specifically limited his appeal to the rating assigned for depression and the effective date of the 40 percent rating assigned for degenerative disc disease of the lumbar spine disability were the proper issues on appeal.  Therefore, no other issue regarding the ratings and effective dates assigned throughout this appeal will be considered herein.  

The Board notes that following the hearing, the issues of entitlement to an increased rating for the lumbar spine disability and radiculopathy were adjudicated in a September 2012 rating decision.  There is no indication that the Veteran has appealed that decision and, therefore, the issue will not be considered herein.  

During the hearing the Veteran raised the issue of entitlement to service connection for a total disability evaluation based on individual employability,  This is referred to the RO for appropriate action.

The issues of entitlement to service connection for a sleep disorder, to include sleep apnea and insomnia, and entitlement to an increased rating for depression and panic attacks without agoraphobia are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The Veteran was last denied entitlement to an increased rating for degenerative disc disease of the lumbar spine in a July 2000 rating decision; that decision was unappealed and became final.  

2.  In a December 2007 rating decision the RO granted an increased rating of 40 percent, effective March 25, 2005, the date of receipt of his next communication with the RO indicating a desire for an increased rating for the back disability.


CONCLUSION OF LAW

The criteria for entitlement to an effective date prior to March 25, 2005, for the grant of an increased rating of 40 percent for degenerative joint disease of the lumbar spine have not been met.  38 U.S.C.A. §§ 5110, 7105(c) (West 2002 & Supp. 2012); 38 C.F.R. § 3.400 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012) redefined VA's duty to assist a veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The Veteran was specifically notified of the requirements necessary to establish entitlement to an earlier effective date for the grant of the increased rating in a November 2009 letter.  In addition, he was notified of all elements of Dingess notice, including the disability-rating and effective-date elements of the claims, by the letter.  

VCAA notice should be given before an initial AOJ decision is issued on a claim.  Pelegrini II, 18 Vet. App. at 119-120.  While complete VCAA notice was provided after the initial adjudication of the claims, this timing deficiency was cured by the issuance of VCAA notice followed by readjudication of the September 2010 statement of the case (SOC).  Mayfield v. Nicholson, 499 F. 3d 1317 (Fed. Cir. 2007).  Therefore, any timing deficiency has been remedied.

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).

VA has obtained all relevant records of treatment reported by the Veteran, including VA and private medical records. 

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.



Analysis

The general rule with respect to the effective date for an award of increased compensation is that the effective date of an award shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the claim.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  An exception to that rule applies under circumstances where evidence demonstrates a factually ascertainable increase in disability during the one-year period preceding the date of receipt of a claim for increased compensation.  

In that situation, the law provides that the effective date of the award shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date.  38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. § 3.400(o)(2) (2012); see VAOPGCPREC 12-98, 63 Fed. Reg. 56704 (1998); see also Harper v. Brown, 10 Vet. App. 125, 126-27 (1997).

In all other cases, the effective date will be the date of receipt of claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1).  Thus, determining an appropriate effective date for an increased rating under the effective date regulations involves an analysis of the evidence to determine (1) when a claim for an increased rating was received and, if possible, (2) when the increase in disability actually occurred.  38 C.F.R. §§ 3.155, 3.400(o)(2).

The RO initially granted service connection for the lumbar spine disability in April 1992.  Several separate claims for increased ratings were filed and finally decided thereafter.  The last rating decision before the current appeal was issued in July 2000, where the RO denied entitlement to an increased rating in excess of 20 percent.  The Veteran did not submit a notice of disagreement (NOD) or any new evidence within one year of that decision; the July 2000 decision, therefore, became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 20.200, 20.201.  

The Veteran filed a new claim for an increased rating on March 25, 2005.  After an initial denial in a December 2005 rating decision, an increased rating of 40 percent, effective March 25, 2005, was granted in the December 2007 rating decision.  Therefore, the proper period for review in this increased rating claim is one year prior to the claim, or March 25, 2004.  

The Veteran's lumbar spine disability was evaluated as 20 percent disabling during this period under Diagnostic Code 5242 for degenerative arthritis of the spine and the General Rating Formula for Diseases and Injuries of the Spine.  

Under this formula, a 40 percent evaluation is in order for forward flexion of the thoracolumbar spine of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine, while a 100 percent evaluation contemplates unfavorable ankylosis of the entire spine.  Unfavorable ankylosis is a condition where the entire thoracolumbar spine is held in flexion or extension and the condition results in one or more additional symptoms listed in the rating criteria.  38 C.F.R. § 4.71a, General Rating Formula of Disease and Injuries of the Spine, Note (5) (2012).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2012), a 40 percent evaluation is assigned in cases of incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past twelve months.  A 60 percent evaluation contemplates incapacitating episodes having a total duration of at least six weeks during the past twelve months.  An "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bedrest prescribed by a physician and treatment by a physician.  Associated objective neurological abnormalities (e.g., bladder and bowel impairment) are to be evaluated separately.  

Regarding a rating in excess of 20 percent prior to March 25, 2005, given the above criteria, the Veteran is entitled to an increased evaluation during this period on three bases: limitation of flexion to 30 degrees or less (bearing in mind the applicability of DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995) and 38 C.F.R. §§ 4.40 and 4.45), favorable ankylosis of the entire thoracolumbar spine, or incapacitating episodes having a total duration of at least four weeks during the past twelve months.  

The relevant evidence for this time period includes VA treatment records dated in February and March 2005 and private treatment records dated in September and December 2004 and March 2005.  Also relevant are the Veteran's statements, including his hearing testimony, in which he asserted that the issues with his back began in the 1990s.  

However, the relevant evidence from this time period does not demonstrate limitation of flexion to 30 degrees, any ankylosis of the thoracolumbar spine, or any doctor-prescribed incapacitating episodes of any duration.  The VA and private treatment records demonstrated continued treatment for lumbar spine pain and arthritis.  The Veteran has not specifically alleged or provided evidence of such limitation of motion, ankylosis, or incapacitating episodes.  

In other words, a factually ascertainable increase in degenerative disc disease of the lumbar spine disability was not demonstrated during the one-year period preceding the date of receipt of a claim for increased compensation.  Therefore, the claim for an effective date for the grant of a 40 percent disability rating for service-connected degenerative disc disease of the lumbar spine earlier than the date the claim was received, March 25, 2005, is denied.  

In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt rule enunciated in 38 U.S.C.A. § 5107(b).  However, as there is not an approximate balance of evidence, that rule is not applicable in this case.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).





ORDER

Entitlement to an effective date earlier than March 25, 2005, for the grant of a 40 percent disability rating for service-connected degenerative disc disease of the lumbar spine is denied.  


REMAND

Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The types of evidence that indicate that a current disability may be associated with military service includes credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83.

Service connection may be granted when the evidence shows that a particular disability is proximately due to or the result of a disability for which service connection has already been established.  38 C.F.R. § 3.310(a) (2012).  Any increase in the severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310(b) (2012).

Regarding the Veteran's claim for service connection for a sleep disorder, the record reflects a current diagnosis of obstructive sleep apnea based upon multiple sleep studies.  He has also stated that he has current insomnia, which he contends is a separate disability from his service-connected depression and panic attacks.  The Veteran specifically contends that his current sleep disorder or symptoms are proximately related to his service-connected depression with panic attacks.  He stated during the Board hearing that his VA psychiatrist, Dr. Reilly, has expressed an opinion in support of that contention.  

Based on the forgoing, the Board finds that a VA examination is necessary in order to properly adjudicate his claim for service connection for a sleep disorder.  
In this regard, it is noted that there are no records of VA treatment with Dr. Reilly associate with the claims file or Virtual VA.  The last VA treatment of record is dated in January 2012.  

Where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  As this evidence is relevant to the Veteran's claim, all relevant records in VA's possession must be obtained in accordance with 38 C.F.R. § 3.159 (2012). 

Finally, during the Board hearing, the Veteran described how his service-connected depression with panic attacks has worsened since his last VA examination in March 2008.  He specifically noted how his irritability and mood swings have worsened to the point that he now has been disciplined at work and removed from certain duties.  At the time of the March 2008 VA examination, the Veteran denied any difficulty or disciplinary actions at work.  

A Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95  (1995).  In addition, a Veteran is competent to provide an opinion that his disability has worsened.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).

Therefore, a new VA examination must be obtained to assess the current severity of his service-connected depression with panic attacks.  

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction (AOJ) should obtain all records pertaining to the Veteran's VA treatment, including treatment with Dr. Reilly, in accordance with 38 C.F.R. § 3.159.  

If there are any records that cannot be obtained, advise the Veteran of this fact, of the efforts made to obtain the records, and any further efforts to obtain them.

2.  Once the above development has been completed, provide the Veteran with a VA examination with a qualified physician to determine whether any current sleep disorder, to include insomnia and sleep apnea, is proximately related to a service-connected disability, to include service-connected depression.  

The claims folder, including this remand and any relevant records contained in the Virtual VA system, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum. 

The examiner is requested to list all current sleep-related disabilities, and should specifically state whether the Veteran has a separate disability of insomnia.  

The examiner should also provide an opinion as to whether it is at least as likely as not (e.g., a 50 percent or greater probability) that any current sleep disorder, to include currently diagnosed obstructive sleep apnea was caused or aggravated by a service-connected disability, to include service-connected depression and panic attacks.  

The rationale for all opinions should be provided.  The examiner is advised that the Veteran is competent to report his history and symptoms and that his reports must be considered in formulating the requested opinion.

If the examiner discounts the Veteran's reports, he or she should provide a reason for doing so.

If the examiner cannot provide an opinion without resort to speculation, the examiner must provide a reason why this is so, and must state whether there is additional evidence that would permit the opinion to be rendered.

3.  Afford the Veteran a VA examination to evaluate the current severity of his service-connected depression and panic attacks without agoraphobia.  

The claims folder, including this remand and any relevant records contained in the Virtual VA system, should be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should provide an opinion as to the severity of the service-connected psychiatric symptomatology and its impact on occupational and social functioning.  If the Veteran cannot secure or follow a substantially gainful occupation due to his service-connected psychiatric disability, the examiner should so state.

The rationale for all opinions should be provided.  The examiner is advised that the Veteran is competent to report his history and symptoms and that his reports must be considered in formulating the requested opinion.

4.  The AOJ should review the examination reports to ensure that they contain the information, opinions, and rationales requested in this remand.

5.  After completion of all requested and necessary development, the RO should review the record in light of the new evidence obtained.  If any benefit for which there is a perfected appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case.  Once they are afforded an opportunity to respond, the claim should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 





action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2012).




______________________________________________
J. A. Markey
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


